Citation Nr: 0109262	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision issued in December 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

The veteran's sinusitis is not manifested by three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an increased evaluation for sinusitis have 
not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 4.97, Diagnostic Codes 6510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

The appellant's service medical records show that in October 
1951, he was found to have "chronic frontal sinusitis."  
These records further show that on a number of later 
occasions, he was treated for sinus trouble.  In a February 
1955 rating decision, the RO granted service connection for 
sinusitis, and assigned a noncompensable evaluation.  This 
noncompensable evaluation remained in place until an August 
1979 rating decision, when the RO increased the evaluation to 
10 percent.  This latter evaluation has remained in effect 
since.

The current claim for an increased evaluation of sinusitis 
was filed in August 1999.  In his claim the veteran asserted 
that the disability had increased in severity to the point 
that he had been receiving VA medical care as frequently as 
every two months for sinusitis.  He said that because of 
other medical problems, he had been prevented recently from 
seeking out the care he needed for his sinusitis or taking 
antibiotics for the condition as he had in the past.  He 
declared, however, that the sinusitis was constant and 
accompanied by headaches and heavy drainage, particularly at 
night, when these symptoms would interfere with his sleep.  
He suggested that he had been treated for sinusitis at not 
only the Salem, Virginia but also the Richmond, Virginia VA 
medical Center.

The claims file reflects that in September 1999, the RO 
sought outpatient and inpatient treatment records from both 
these VAMCs dating from September 1998 and that in October 
1999, the Richmond facility replied that it had none.

Records received from the Salem, Virginia VAMC showed that in 
August 1999, the veteran was diagnosed with acute sinusitis.  
He described symptoms that he said he had been experiencing 
during the past week.  He indicated that he had been having 
pain and pressure in the frontal and maxillary sinuses 
bilaterally, as well as constant drainage and nocturnal 
coughing over the prior week.  Physical examination disclosed 
mild post pharyngeal erythema.  He had no shortness of breath 
or fever.  His neck appeared to have no lymphadenopathy.  
Examination of his chest revealed decreased breast sounds but 
no rales or wheezes.  He was prescribed cough medicine and 
amoxicillin.

In October 1999, the veteran was given a VA examination.  He 
gave the examiner an account of the history of his sinusitis 
during service, which he said then brought him severe frontal 
headaches.  He said that he still had frontal headaches and 
took aspirin or acetaminophen for them.  He related that he 
had also taken in the past phenylpropanolamine twice a day.  
He said that he experienced headache every two or three days 
and has mucous discharge yellow in color.  He indicated as 
well that he took tetracycline, not regularly, but only as 
needed.  He suggested that occasionally, he had to address 
his condition with bed rest.  The examiner observed that the 
veteran had some difficulty breathing through his nose and 
concluded that he had dyspnea at rest and with exertion.  No 
speech impairment was found.  

Physical examination showed that the nasal passages were very 
irritated and contained a very small amount of mucous.  
Still, they were "wide open," and he appeared to be breath 
normally through both nostrils.  His neck appeared normal, 
with no bruits.  His ears, heart, and lungs appeared normal 
as well.  The examiner noted that x-rays taken of the sinuses 
for the examination showed that they were "well aerated 
throughout" and without evidence of intrasinus fluid or 
mucosal thickening.  The examiner remarked that these 
findings indicated absence of sinusitis on that occasion.  
The examination resulted in a diagnosis of "[c]hronic 
sinusitis with good control."

In December 1999, the RO denied the claim of entitlement to 
an increased evaluation for sinusitis.  The veteran filed a 
notice of disagreement (NOD) in January 2000.  He averred in 
the NOD that his sinus condition had required continuous 
care, including constant use of over-the-counter as well as 
prescription medicines, and had involved "much more than (6) 
non-incapacitating episodes per year of sinus with headaches, 
pain, and discharge."  He advanced essentially similar 
contentions in the substantive appeal that he submitted in 
May 2000.

ii.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  In the rating of disabilities, it 
is not expected that all cases will show all the findings 
specified for a particular evaluation under a diagnostic 
code.  At the same time, findings sufficiently characteristic 
to identify the disease and the disability therefrom and 
coordination of rating with impairment of function are always 
to be expected.  See 38 C.F.R. § 4.21 (2000).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
it is refuted by a preponderance of the evidence of record.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-00 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

The history of the veteran's disability has been noted.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's sinusitis is rated under Diagnostic Code 6510.  
Under this provision, a 10 percent evaluation is warranted 
for one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non- incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  An "incapacitating episode" of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6510.  

The issue is whether the veteran's current sinusitis more 
closely approximates that described by the criteria for a 30 
percent than for a 10 percent evaluation under this rating 
provision.  See 38 C.F.R. § 4.7.

The Board finds that by a preponderance of the evidence, the 
disability more closely approximates the criteria for a 10 
percent rating.  The record reflects that the veteran has 
complained of having constant sinusitis, with headaches, 
pain, and discharge.  He reports taking both over-the-counter 
and prescription medicine for the condition.  He does not 
contend, however, that he has had to follow, on three of more 
occasions per year, a regimen of antibiotic treatment lasting 
four to six weeks for each incapacitating episode.  Nor does 
the medical evidence of record support such a conclusion, 
although it does reveal that he was prescribed an antibiotic 
on one occasion in August 1999, but even then the course of 
treatment is not shown to have lasted four to six weeks.  
Indeed, while the veteran has said that his condition 
sometimes requires bed rest, he has indicated that it usually 
involves non-incapacitating episodes, which, he maintains, 
well exceed six per year.  He has claimed receiving treatment 
for these non-incapacitating episodes of sinusitis 
approximately every two months at the Richmond VAMC.  
Significantly, however, the Richmond VAMC reports that they 
have no record of the appellant being a recent patient, and 
despite the veteran's subjective complaints, records from the 
Salem, Virginia VAMC dating from September 1, 1998 document 
only the one occasion of treatment for sinusitis in August 
1999.  Other occasions of treatment for sinusitis are not 
documented.  Indeed, during the VA examination performed in 
October 1999, the veteran, while displaying some symptoms of 
a nasal problem, was not found to be having purulent 
discharge, headache, or pain.  Rather, he was considered by 
the examiner to have chronic sinusitis that was well 
controlled.  

Thus, the record lacks objective medical documentation that 
the veteran's sinusitis is manifested by three or more 
incapacitating episodes which require prolonged antibiotic 
treatment, or that the disorder causes more than six non-
incapacitating episodes per year which are characterized by 
headaches, pain and purulent discharge.  Therefore, the 
preponderance of the evidence is against the claim for an 
increased evaluation for sinusitis.

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained identified treatment records.  In 
addition, the veteran has been examined by the VA in 
connection with his claim.  Accordingly, the Board finds that 
the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for sinusitis is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

